Exhibit 10.1













Amendment (2) to Convertible Promissory Note

Dated August 1, 2007




The parties agree that the due date of the Convertible Promissory Note of Rival
Technologies Inc., dated August 1, 2007 in the principal amount of USD $500,000
and including interest, is hereby extended from July 30, 2007 to March 31, 2009.
 After March 31, 2009, any principal and interest remaining due and payable
shall be paid by the Company to the Noteholder ON DEMAND.




All other terms, conditions and convenants contained therein remain in effect.




This Amendment may be signed in counterpart and delivered by facsimile.




Dated October 29, 2008.




Rival Technologies Inc.










Per: /s/ Douglas B. Thomas







Epsom Investment Services NV










Per: /s/ D. Craven



